IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN RE GOOD TECHNOLOGY )
CORPORATION STOCKHOLDER ) C.A. NO. llSSO-VCL
LITIGATION )

MEMORANDUM OPINION

Date Submitted: October 24, 2017
Date Decided: October 27, 2017

Joel Friedlander, Jeffrey M. Gorris, Christopher P. Quinn, FRIEDLANDER & GORRIS,
P.A., Wilmington, Delaware; Randall J. Baron, A. Rick Atwood, Esther Lee, ROBBINS
GELLER RUDMAN & DOWD LLP, San Diego, California; Attorneys for Stockholder
Plaintijj%.

Peter J. Walsh, Jr., Frank R. Martin, Travis R. Dunkelberger, POTTER ANDERSON &
CORROON LLP, Wilmington, Delaware; Attorneys for Defendants Chrz`sly Wyatt,
Brandel L. Carano, John H.N. Fz'sher, Barry Schuler, Thomas Unterman, and Christopher
Varelas.

William M. Lafferty, Ryan D. Stottmann, AleXandra M. Cumings, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; Attorneys for Defendants Oak
Management Corporation, Oak Investment Partners X, LP, Oak X Affl`ll`ates Fund, LP,
Draper Assocl'ates, L.P., Draper Assocz'ates, lnc., Draper Fz'sher Jurvetson ePlanet
Parmers, Lta’., Draper Fl`sher Jurvetson ePlanet Partners Fund, LLC, Draper Fisher
Jurvetson ePlanet Ventures GmbH & C0. KG, Draper Fz'sher Jurvetson ePlanet Ventures
L.P., Draper Fisher Jurvetson Mcmagemem‘, LLC, Draper Fisher Jurvetson Fund VI, L.P.,
Draper Fisher Jurvetson Parmers VI, LLC, DFJ Growth Fund 2006, Lta’., Draper Fl`sher
Jurvetson Growth Funa’ 2006, L.P., Draper Fl'sher Jurvetson Growth Fund 2006 Partners,
L.P., Draper Fisher Jurvetson Parmers Growth Funa’ 2006, LLC, Draper Associates
Rz`skmasters Fund II], LLC, Saz'nts Rustz'c Canyon LLC, Saz`nts Rustic Canyon, LP,
Riverwood Capl'tal Management, L.P., Riverwood Capital L.P., Rl'verwood Capital
Partners L.P., Riverwooa’ Capl'tal Partners (Parallel-A) L.P. and Rl'verwood Capital
Partners (Parallel-B) L.P.

Edward B. Micheletti, Alyssa S. O’Connell, Sarah Runnells Martin, Lauren N. Rosenello,
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, Wilmington, Delaware;
Attorneysfor Defendant J.P. Morgcm Securiiies LLC.

LASTER, V.C.

The plaintiffs sued an array of defendants that included individuals and their
affiliated entities. The plaintiffs and a subset of the defendantsl mediated With Robert A.
Meyer, Whorn they engaged through JAMS. They reached an agreement in principle on the
terms of a settlement, Which they memorialized in a term sheet.

When they attempted to finalize a global settlement agreement, disputes arose. The
term sheet includes a dispute resolution clause, Which states: “Any disputes arising out of
this Term Sheet or the final memorialization of the settlement shall be referred to Robert
A. Meyer, Who shall have the Sole authority and exclusive jurisdiction to resolve any such
disputes.”2 The D&O Defendants contacted Meyer, informed him that a “dispute has
arisen” under the term sheet, and asked that he “take the matter under consideration
promptly.”3 Meyer declined to a serve, opining that he Was “disqualified from serving in
that capacity given the numerous confidential communications that I have had With counsel
for all concerned, as mediator, concerning the subject matter of the dispute.”4

After receiving Meyer’s response, the D&O Defendants moved to enforce the term
sheet in this court. After reviewing a copy of the motion, Meyer Wrote the parties:

Although I continue to believe that I cannot appropriately decide specific
issues involving the Term Sheet, 1 nevertheless believe that it Was the

 

1 These defendants call themselves the “Board and Fund Defendants.” The plaintiffs
call them the “D&O Defendants.” F or the sake of brevity, this decision adopts the shorter
version. The other defendant in the case is J.P. Morgan Securities LLC.

2 Dkt. 385, Exh. 1 at 11 10 (the “Dispute Resolution Clause”).
3 Dkt. 385, EXh. lO.
4 Dkt. 408, EXh. 5.

intention of the parties to have a mechanism for alternative dispute resolution
in the event that a disagreement arose (including the type of dispute that is
the subject of the present motion).

Regarding dispute resolution, given my inability to serve, l would think that
a logical alternative_and one l believe I may be able to compel_is to direct
the parties to agree to an alternate neutral and if an agreement can’t be
reached, to appoint one. I’d like your views on this as soon as possible.5

The D&O Defendants declined Meyer’s offer to appoint a successor neutral. They asserted
that they “did not agree to a generic alternative dispute provision,” nor to “any procedure
that would authorize an alternative neutral.”6 They instead pressed the court to resolve the
dispute over the term sheet.

The plaintiffs countered with a motion to dismiss the D&O Defendants’ application
for lack of jurisdiction. According to the plaintiffs, this court lacks jurisdiction to resolve
disputes over the term Sheet because of the Dispute Resolution Clause. They believe the
Dispute Resolution Clause is a broad arbitration clause that requires the parties to arbitrate
“[a]ny disputes arising out of this Term Sheet.” The D&O Defendants, by contrast, assert
that they only agreed to have Meyer serve as a mediator, not as an arbitrator.

An arbitration clause is a specialized type of forum selection clause.7 When

interpreting such a clause, courts “apply ordinary state-law principles that govern the

 

5 Dkt. 385, Exh. 2 at 1-2
6 Dkt. 385, Exh. 3 at 4.

7 Nat’l Indus. Gp. (Hdlg.) v. Carlyle lnv. Mgmt. L.L.C., 67 A.3d 373, 384 n.4l (Del.
2013)

formation of contracts.”8 Because “the public policy of Delaware favors arbitration,” the
ordinary principles or contract interpretation are supplemented by the rule that “[a] ny doubt
as to arbitrability is to be resolved in favor of arbitration.”9

In my view, the Dispute Resolution Clause constitutes an agreement to arbitrate.
Delaware courts “do not require the magic word, ‘arbitration,’ to find that parties intended
to arbitrate.”10 A clause is sufficient if it provides for “a final and binding remedy by a
neutral third party.”ll When interpreting a clause, Delaware’s ordinary principles of
contract interpretation require that a court enforce the plain language of its terms.12

The plain language of the Dispute Resolution Clause empowers Meyer “to resolve”
any disputes “arising out of this Term Sheet.” It further speaks in terms of Meyer having
“sole authority and exclusive jurisdiction.” This language makes clear that the parties
intended to divest the court of jurisdiction over disputes arising out of the term sheet and
vest that authority exclusively in an alternative decision maker. Read in the context of the

Dispute Resolution Clause, the plain meaning of the term “resolve” contemplates a binding

 

8 First Options Chz'., Inc. v. Kaplcm, 514 U.S. 938, 944 (1995).
9 SBC Interactive, Inc. v. Corp. Media P’rs, 714 A.2d 758, 761 (Del. 1998).
10 Kuhn Constr., Inc. v. Dz`amond State Port Corp., 990 A.2d 393, 397 (Del. 2010).

ll Evcmston Ins. C0. v. Cogswell Props., LLC, 683 F.3d 684, 693-94 (6th Cir. 2012).
See generally Vl'acom Int’l, Inc. v. Winshall, 2012 WL 3249620, at *11 n.78 (Del. Ch. Aug.
9, 2012) (Strine, C.) (collecting cases, including Evanston), a]j"a’, 72 A.3d 78 (Del. 2013).

12 See Norton v. Sea Transp. P’rs L.P., 67 A.3d 354, 360 (Del. 2013).

decision. Dictionaries define the verb “resolve” as to “to reach a decision about,”13 “to deal
with successfully,” “clear up,” and “to find an answer to.”14 The Dispute Resolution Clause
recognized that Meyer would “resolve” any disputes arising out of the term sheet, that he
would have the “sole authority” to do so, and that his jurisdiction would be “exclusive.”
Given its plain language, the Dispute Resolution Clause constitutes an agreement to
arbitrate any disputes arising under the term sheet.

The D&O Defendants contend that such an interpretation would be nonsensical
because this case is a class action and any settlement requires court approval under Court
of Chancery Rule 23(e). It is true that the terms of the settlement, once finalized, must be
approved by this court before the settlement can become effective and be implemented
That is a different issue than disputes over the terms of the settlement and their
implementation in the final settlement documents. The Dispute Resolution Clause governs
disputes over the term sheet and its implementation in final settlement documents Once
the final settlement documentation is complete, it will be submitted to the court for
approval.

The D&O Defendants also contend that any agreement to arbitrate has failed
because Meyer recused himself. They rely on a series of federal decisions which have held

that if the parties to an arbitration agreement have selected a specific individual whose

 

13 T he Amerl'can Herl'tage College Dictionary (3d ed. 1993); accord Webster's
Thira’ New Internal‘lbnal Dictionary (1976).

14 Webster 's Nl'nth New Collegl`ate Dictionary (1990).

identity as the arbitrator is integral to the parties’ agreement to arbitrate, and if the
individual cannot serve, then the agreement to arbitrate no longer holds for failure of an
essential condition.15

ln my view, the fact that Meyer has recused himself from deciding the merits of the
disputes under the term sheet does not clear the way for this court to resolve those disputes
itself. The question of whether an arbitrator who has recused himself may select a successor
arbitrator has been described as a question of procedural arbitrability.16 “Once it is
determined that the parties are obligated to submit the subject matter of a dispute to
arbitration, ‘procedural’ questions that grow out of the dispute and bear on its final
disposition should be left to the arbitrator.”17

Meyer should decide in the first instance the question of procedural arbitrability

raised by his recusal. Meyer has indicated that he believes he can address this issue, and

 

15 See, e.g., lrl re Salomon Inc. S’hola’ers’ Derl'v. Lz'l‘l`g. 68 F.3d 554, 560 (2d Cir.
1995). See generally Daniel A. Sito, Comment, “]rztegral" Decz'sl`onmakl'ng.' Jaa’z`cz'al
Im‘erpretaa'on of Prea'l'spute Arbz'tratiorz Agreemems Naming the National Arbz'tratl`on
Forum, 81 U. Chi. L. Rev. 1991, 2000-02 (2014); Nicole Wanlass, Note, No Longer
Available.' Critz`quz'ng the Comraa’ictory Ways Courts Treaz‘ Exclasl`ve Arbitration Forum
Clauses When the Forum Can No Longer Arbz'trate, 99 Minn. L. Rev. 2005, 2013-17
(2015).

16 See SpiritAirlines, Irzc. v. Ass ’rz of FlightAtlenclants-C WA, AFL-CIO, 2014 WL
4678235, at *8 n.4 (E.D. Mich. Sept. 18, 2014) (“Procedural issues include . . . whether an
arbitration panel member who recused himself may name his replacement.”); see also ABF
Freight Sys., Inc. v. Irlt’l Bha’. of T eamslers, 728 F.3d 853, 860 (8th Cir. 2014) (“Generally,
a disqualified arbitrator may name a replacement if the rules allow it.”).

17 Viacom Int’l, 72 A.3d at 83 (internal quotation marks omitted) (quoting Johrz
Wiley & Sorzs, Inc. v. Ll`vl`ngston, 376 U.S. 543, 557 (1964)).

there is good reason to believe it falls within his purview. The parties retained Meyer
through JAMS and agreed to proceed under the rules of that organization.18 Consequently,
their agreement that Meyer would have “the sole authority and exclusive jurisdiction to
resolve” any disputes arising out of the term sheet logically incorporated the JAMS dispute
resolution rules. JAMS Rule 1 states:

(a) The JAMS Comprehensive Arbitration Rules and Procedures (“Rules”)
govern binding Arbitrations of disputes or claims that are administered by
JAMS and in which the Parties agree to use these Rules or, in the absence of
such agreement, any disputed claim or counterclaim that exceeds $250,000,
not including interest or attorneys’ fees, unless other Rules are prescribed.

(b) The Parties shall be deemed to have made these Rules a part of their
Arbitration agreement (“Agreement”) whenever they have provided for
Arbitration by JAMS under its Comprehensive Rules or for Arbitration by
JAMS without specifying any particular JAMS Rules and the disputes or
claims meet the criteria of the first paragraph of this Rule.19

JAMS Rule 15(g) provides that, “If, for any reason, the Arbitrator who is selected is unable
to fulfill the Arbitrator’s duties, a successor Arbitrator shall be chosen in accordance with
this Rule.”20

Assuming, for the sake of argument, that Meyer cannot appoint a successor, that

still would not mean that this court would resolve the underlying dispute. Instead, under

 

18 See Dkt. 406, Exh. 6 (email from JAMS confirming that the parties chose “JAMS
as your dispute resolution provider”); Ial. at Exh. 7 (email from Meyer confirming “that my
services are being provided through JAMS” and attaching a letter agreement again
confirming that “I will be providing my services through JAMS”).

19 Ia’. at Exh. 8.

20 Ia’.

the F ederal Arbitration Act (the “FAA”), this court’s role would be limited to appointing a
successor arbitrator.

When agreeing to the Dispute Resolution Clause, the parties to the term sheet did
not comply with the statutory standard necessary for invoking the Delaware Uniform
Arbitration Act.21 Consequently any application to enforce the Dispute Resolution Clause
“shall be decided by the Court of Chancery in conformity with the Federal Arbitration Act,
and such general principles of law and equity as are not inconsistent with that Act.”22

Section 5 of the FAA states, in mandatory terms, that if an arbitration provision fails
for lack of an arbitrator, then upon an application by a party to the agreement “the court
shall designate and appoint an arbitrator or arbitrators or umpire, as the case may require,
who shall act under the said agreement with the same force and effect as if he or they had
been specifically named therein.”23 As noted, the D&O Defendants have relied on federal
cases which examine the degree to which a particular arbitral forum or individual arbitrator
is “an integral part of the agreement to arbitrate, rather than an ‘ancillary logistical
concern.”’24 These cases hold that if the selection was integral, “the failure of the chosen

forum preclude[s] arbitration.”25

 

21 See 10 Del. C. § 5702(a).

22 10 Del. C. § 5702(¢).

23 9 U.s.c. § 5.

24 Browrz v. ITT Consumer Fz'n. Corp., 211 F.3d 1217, 1222 (l lth Cir. 2000).

25 Ia’.

In the Cash Aa'varzce decision, the United States Court of Appeals for the Seventh
Circuit thoroughly analyzed the cases that have applied the “integral-or-ancillary” test and
called this approach into question.26 The Cash Aa’vance court explained that “[w]hen a
court declares that one or another part of an arbitration clause is ‘integral’ and that the
clause is therefore unenforceable as a matter of federal common law, it is effectively
disagreeing with Congress, which provided that a judge can appoint an arbitrator when for
‘any’ reason something has gone wrong.”27 The court held that, under those circumstances,
Section 5 empowers a court to name a substitute arbitrator.

In my view, the analysis in the Cash Aa’varzce decision is persuasive. As in Cash
Aa’varzce, one thing about this case is clear: “These parties selected private dispute
resolution.”28 Given that selection, this court’s role would not be to resolve the dispute, but
rather to “supply details in order to make arbitration work.”29

This court lacks jurisdiction to consider the dispute over the term sheet that the D&O
Defendants have tried to bring before this court. The plaintiffs’ motion to dismiss any
attempt to enforce the term sheet before this court is GRANTED. F or that reason, the D&O

Defendants’ motion to enforce is DENIED WITHOUT PREJUDICE.

 

26 Greerl v. U.S. Cash Aa’vance Ill., LLC, 724 F.3d 787 (7th Cir. 2013).
27 Id. at 791.
28 Ia'.

29 Ia’.